Detailed Action1
Election/Restriction
Claims 10 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Species B (figs. 6 & 7), claims 1-9 and 11-17 in the reply filed on November 24, 2021 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 7-9, 11, and 13 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 3 and 7-9 each recite the limiting position. This limitation lacks antecedent basis.
Claim 4 recites the receiving portion. This limitation lacks antecedent basis.
Claim 11 recites the fitting portion. This limitation lacks antecedent basis.
Claim 13 recites an object. It is unclear if this is referring to the object introduced in claim 5, or if another object is being introduced.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPub No. 2008/0247814 (“Hageman”).
Regarding claim 1, Hageman discloses a fastener structure (fig. 10, para. [0033]), comprising: a body portion (elements 12 & 14 illustrated in fig. 2, para. [0033]); a control portion (elements 40 & 42 of figs. 6 & 8) movably fitted to the body portion and having a head portion (40) and a limiting portion (42) (figs. 6 & 8, paras. [0039]-[0041]); and a fastening portion (elements 110 & 112 of figs. 6 & 8) movably disposed at the body portion and limited or controlled by the limiting portion (figs. 6 & 8, paras. [0039]-[0041]).
Regarding claim 2, Hageman further discloses the body portion has a fitting portion (152) adapted to fit to a second object (B1), or the body portion and the second object are integrally formed, wherein the fitting portion fits to the second object by riveting, fastening, expanding, welding, or locking (fig. 6, para. [0043], wherein body includes an abutment surface 152 that fits to surface S1 of object B1 and is locked thereto in the locked position).
Regarding claim 3, Hageman further discloses the control portion or the body portion has a receiving portion (102 & 116) which the fastening portion enters when the limiting portion exits the limiting position (fig. 8, para. [0040]).
Regarding claim 4, Hageman further discloses the fastening portion is aligned with the body portion laterally or vertically, and a displacement of the fastening portion into the receiving portion is equal to or approximates to a limitation range or interference range by which the fastening portion limits an object (figs. 6 & 8, paras. [0039]-[0041]).
Regarding claim 6, Hageman further discloses the control portion has a blocking portion (element 192 illustrated in fig. 8, para. [0046]), and the body portion has a corresponding blocking portion (i.e. the portion of element 14 that contacts spring 96) for blocking the blocking portion (fig. 8). 
Regarding claim 7, Hageman further discloses the head portion (40) is a movable element adapted to be moved so as to cause the limiting portion to move, wherein the movable element is moved upward to cause the limiting portion to exit the limiting position and downward to cause the limiting portion to enter the limiting position (figs. 6 & 8, paras. [0039]-[0041]), or the movable element is moved downward to cause the limiting portion to exit the limiting position and upward to cause the limiting portion to enter the limiting position.
Regarding claim 9, Hageman further discloses a resilient component (96) with two ends abutting against the body portion and the control portion, respectively, thereby causing the limiting portion to stay at the limiting position normally (fig. 6, paras. [0039]-[0041]).
Regarding claim 12, Hageman further discloses the fitting portion and the fastening portion are aligned with the body portion laterally or vertically, or the fitting portion and the fastening portion are aligned with the body portion laterally, or the fitting portion and the fastening portion are aligned with the body portion vertically (fig. 6, wherein portions 110, 112 & 152 are aligned with other portions of the body portion 12/14 either vertically and/or laterally).
Regarding claim 14, Hageman further discloses the body portion has a stopping portion (126 & 128) for stopping and limiting the fastening portion to prevent separation of the fastening portion from the body portion (fig. 6, para. [0038]). 
Regarding claim 15, Hageman further discloses a width of the stopping portion is less than a stopping width of the fastening portion, such that the stopping portion stops and limits the fastening portion to prevent separation of the fastening portion from the body portion (fig. 6, para. [0038]).
Claim 16 recites the body portion is deformed under an applied force to form the stopping portion for stopping and limiting the fastening portion, such that the stopping portion prevents separation of the fastening portion from the body portion. Hageman discloses the stopping portion to be created via crimping (para. [0038]), which is a deformation technique. Thus, the stopping portion is at least capable of being creating by deforming the body portion).
Claim 17 recites the fastening portion and another fastening portion are controlled by the head portion to effect fastening simultaneously or sequentially. Hageman teaches the fastening portion comprises two element 110 & 112 (fig. 6, paras. [0037] & [0038]). One of the elements is interpreted as the fastening portion and the other element is interpreted as the another fastening portion. Hageman teaches the head portion of the limiting portion effects fastening via the fastening portion and the another fastening portion simultaneously (figs. 6 & 8, paras. [0037]-[0041]).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hageman as applied to claim 1 above, and further in view of USPGPub No. 2013/0071177 (“Wang”).
Regarding claim 5, Hageman fails to explicitly teach the control portion has another fastening portion for limiting a third object, a first object or an object, wherein the fastening portion and the another fastening portion laterally limit the first object and vertically limit the third object, or the fastening portion and the another fastening portion laterally and vertically limit two different objects or the same object. However, this would have been obvious in view of Wang.
Wang is directed to quick-release fasteners (para. [0002]). Wang also teaches a hollow body portion 1 with a movable portion 2 therein (figs. 1 & 3-6, paras. [0037]-[0040]). The movable portion 2 comprises a positioning section 22 at a bottom thereof, which , when in a lock position, is configured to extend from the bottom of the body 1 and engage with an opening 201 of a plate 20 (figs. 3-6, paras. [0039] & [0040]). The positioning section 22 is configured to restrict movement of the plate in the lateral direction (fig. 3, paras. [0039] & [0040]), or in the lateral and vertical direction (figs. 5 & 6, para. [0040]).
In this case, both Hageman and Wang teach quick-release fasteners comprising a hollow body with an open bottom end, and a movable portion within the body that is configured to be vertically moved between a lock position and a unlock position. Wang teaches that in the lock position, the bottom of the movable portion can comprise a positioning section that is configured to extend downward from the bottom of the body and secure a plate in the lateral and/or vertical directions. Since the body of the fastener of Hageman has an open bottom and the bottom surface 80 of the movable portion is adjacent the open bottom in the lock position (fig. 6 of Hageman), it would be predictable, and thus obvious, to provide a positioning section extending downward from surface 80 of the movable portion of Hageman (fig. 6) that is 
Given the above modification, the another fastening portion is interpreted as the above positioning section, which is configured to at least laterally limit a first plate. Further, as detailed in the rejection to claim 1, the fastening portion at least vertically limits other plates, one of which is interpreted as the third plate.
Regarding claim 11, Hageman et a. further teach the fastening portion or the another fastening portion is aligned with the body portion laterally or vertically, or the fastening portion is aligned with the body portion laterally, the another fastening portion is aligned with the body portion vertically, or fastening portion is aligned with the body portion vertically, the another fastening portion is aligned with the body portion laterally, or the fitting portion and the fastening portion is aligned with the body portion laterally or vertically, or the fitting portion is aligned with the body portion laterally, the fastening portion is aligned with the body portion vertically, or the fitting portion is aligned with the body portion vertically, the fastening portion is aligned with the body portion laterally (Hageman, figs. 6 & 8; Wang, figs. 3 & 4, wherein both the fastening portion and another fastening portion are aligned with the body laterally and/or vertically).
Claim 13 recites a displacement of the another fastening portion toward the body portion is equal to or approximates to a limitation range or interference range by which the another fastening portion limits an object. As detailed in the rejection to claim 5 above, displacement of the another fastening portion toward the body puts the portion in the unlock position, wherein the distance between the unlock position and the lock position is a limitation range.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hageman as applied to claim 1 above, and further in view of USPGPub No. 2015/0063905 (“the ‘905 reference”).
Regarding claim 8, Hageman fails to explicitly teach the head portion is a lateral push element adapted to laterally move or laterally rotate, such that the limiting portion moves and blocks, wherein the lateral push element has an entering portion and a lifting portion, wherein the head portion causes the limiting portion to exit or stay at the limiting position while descending at the entering portion, or the head portion causes the limiting portion to stay at or exit the limiting position while staying at the lifting portion. However, this would have been obvious in view of the ‘905 reference.
The ‘905 reference is also directed to a fastener having a hollow body with a movable portion therein that reciprocates vertically between a lock and unlock position (figs. 1-5, paras. [0002] & [0042]). The movable portion 2 further comprises a head portion 3 that is a lateral push element (figs. 1-5, para. [0047]). The push element comprises an entering portion 311 and a lifting portion 312/313 such that a lateral movement of element 3 raises and lowers the movable element 2 between a lock and unlock position (figs. 1-5, para. [0047]).
In this case, both Hageman and the ‘905 reference teach fasteners comprising a hollow body and a movable portion within the body that is configured to be vertically moved between a lock position and a unlock position. The ‘905 reference teaches that a predictable way to raise and lower the movable portion is providing a lateral push element comprising an entering portion and a lifting portion that is configured to raise and lower the limiting portion of Hageman. Thus, it would be obvious to modify Hageman such that the limiting portion is raised and lowered via a lateral push element taught by the ‘905 reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”